t c summary opinion united_states tax_court robert h goode jr and lockie l goode petitioners v commissioner of internal revenue respondent docket nos 9978-05s 4802-06s filed date peter a lowy for petitioners thomas l fenner for respondent jacobs judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure initially tax years were involved herein docket no 9978-05s pertains to docket no 4802-06s pertains to before the trial of these cases respondent conceded all issues for consequently only the dispute for remains for decision and the issues to be resolved for that year are whether petitioner robert h goode’s activity reported on schedule c profit or loss from business--a construction activity known during as robco construction and service co robco --was an activity engaged in for profit and if so whether petitioners have satisfied the substantiation requirements for claimed schedule c expenses related to a the business use of a pickup truck and stretch van and b power tools background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petitions petitioners resided in spring texas petitioner robert h goode mr goode is a graduate of the u s military academy at west point where he received degrees in engineering mr goode served as an artillery officer in korea and vietnam and received numerous commendations including three purple hearts the distinguished flying cross the distinguished service cross the silver star and the u s army leadership in the pacific award he was injured during his military service and ultimately was rated percent disabled by the u s department of veterans affairs after his discharge from the military in mr goode returned to his family in louisiana and there engaged as a sole_proprietor in a construction activity using the business name robco service co robco robco at first engaged in the restoration and improvement of single-family homes pursuant to contracts from agencies of the federal government petitioners moved to texas in the mid 1970s and there robco shifted from government construction contracts to private construction contracts in addition robco expanded into carpet cleaning and installation during its years of operations robco’s level of activity and profits ebbed and flowed as mr goode’s health fluctuated and his other sources of income changed in mr goode began to work full time for southwestern bell he worked there through during the period the amount of time mr goode dedicated to robco decreased nonetheless mr goode regularly filed documents required by texa sec_1at a time not specified in the record the business name mr goode used for the construction activity changed from robco service co to robco construction and service co law to operate the construction activity under the robco name maintained liability insurance for robco and reported robco’s profits on petitioners’ federal_income_tax returns in mr goode suffered from major health problems and as a consequence could no longer physically participate in construction operations mr goode’s managerial skills became his primary contribution to robco’s activities nevertheless robco continued to earn a profit until in and robco sustained losses but it returned to profitability in during the year in issue robco entered into a contract with the homeowners_association of which mr goode was president and a board member because the bylaws of the homeowners_association prohibited board members from profiting from their membership on the board the work robco performed for the homeowners association--the remodeling of the central recreation facility and pool--was on a cost_basis petitioners owned a pickup truck and a stretch van that mr goode used in the construction activity petitioners owned other vehicles that they used for personal purposes on schedule c of their federal_income_tax return petitioners reported with respect to robco gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and gross_income of dollar_figure the schedule c listed expenses totaling dollar_figure and a resulting loss of dollar_figure of the claimed expenses respondent disputed the deductibility of car and truck expenses of dollar_figure depreciation expense of dollar_figure insurance expense of dollar_figure and power tools expense of dollar_figure after petitioners filed their return in which they claimed a refund petitioners received a letter from respondent informing them that respondent had not received schedules in support of their tax_return thereafter petitioners submitted a copy of their schedule c to respondent but failed to retain a copy for their own records shortly thereafter petitioners received a letter from respondent with a refund check enclosed subsequently respondent issued his notice_of_deficiency at trial respondent introduced into evidence a schedule c that mr goode had reconstructed from amounts that were shown on petitioners’ return the original schedule c petitioners had prepared and submitted with their return as well as the copy of schedule c that petitioners submitted to respondent in response to respondent’s subsequent request were not introduced respondent asserts that petitioners did not submit schedule c with their return and that the only schedule c that respondent received is the reconstructed version that was introduced into evidence at trial discussion sec_183 precludes deductions for activities not engaged in for profit except to the extent of the gross_income derived from those activities sec_183 and b thus deductions are not allowable for activities that a taxpayer carries on primarily for sport as a hobby or for recreation sec_1 a income_tax regs for a taxpayer’s expenses in an activity to be deductible under sec_162 entitled trade_or_business_expenses or sec_212 entitled expenses for production_of_income and not subject_to the limitations of sec_183 a taxpayer must show that the taxpayer engaged in the activity with an actual and honest objective of making a profit 91_tc_371 78_tc_642 affd without opinion 702_f2d_1205 d c cir hastings v commissioner tcmemo_2002_310 whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all the relevant facts and circumstances hulter v commissioner supra pincite hastings v commissioner supra sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a taxpayer had a profit objective these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation see sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling 32_f3d_94 4th cir affg tcmemo_1993_396 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs rather the relevant facts and circumstances of the case are determinative 94_tc_41 72_tc_28 sec_1_183-2 income_tax regs generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 503_us_79 290_us_111 sec_183 however presumes an activity is conducted for profit if the gross_income exceeds the attributable deductions for out of consecutive years before the year in issue the presumption applies only after the third profit year mitchell v commissioner tcmemo_2006_145 citing sec_183 the consecutive years before the year in issue were and mr goode’s uncontroverted testimony which we find credible established that robco was profitable for of these years the only exception being therefore petitioners are entitled to a presumption that robco was an activity conducted for profit for which respondent did not rebut however as discussed infra we find that robco was an activity conducted for profit even in the absence of the presumption of sec_183 we do not believe it necessary to analyze each of the factors enumerated in sec_1_183-2 income_tax regs rather we focus on the ones we believe more important robco is a small operation conducted primarily by mr goode a trained engineer with substantial experience in the field of home and business construction and renovation given its size we would not expect robco to have nor did it have an extensive system of bookkeeping or financial statement analysis but mr goode did keep substantial records for robco including bids invoices receipts and other documentation while it is true as respondent points out that most of the work robco performed in was on a cost_basis and that mr goode because of his deteriorating health was unable to devote a great deal of time or energy to robco’s affairs these circumstances explain why robco was not profitable in as opposed to establishing a lack of profit objective especially in the light of mr goode’s success in taking steps to improve robco’s performance in later years mr goode succeeded in recruiting a family_member from another state to move to texas to join robco with the result that robco returned to profitability by we believe it unlikely that the family_member would have moved and joined robco if the member believed mr goode carried on robco’s activities as a hobby and not for profit the record shows that petitioners had other sources of income during and thus petitioners were not reliant on robco to generate income to pay their basic living_expenses the record is equally clear that at its inception robco was petitioners’ primary source_of_income nothing in the record leads us to believe that robco was transformed from a profit-oriented activity into a hobby or recreational pursuit mr goode the only person to testify at trial did not seem to us to be a person who is inattentive or indifferent to the outcome in terms of profit or loss of robco’s activities on the contrary he was scrupulous in his dealings with the homeowners_association ensuring that while robco did not make a profit robco’s costs were fully reimbursed in sum we hold that robco was an activity conducted for profit in we therefore now must decide whether the amounts petitioners claimed as expenses in connection with robco are allowable deductions sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for an expense to be ordinary the transaction that gives rise to it must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court in some circumstances is allowed to estimate the amount allowable 39_f2d_540 2d cir but see sec_1 5t a temporary income_tax regs fed reg date however there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred in at least the amount allowed 245_f2d_559 5th cir in estimating the amount allowable we bear heavily on the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making see cohan v commissioner supra pincite we are convinced that the robco vehicles generated expenses which if substantiated would be deductible by petitioners robco vehicle expenses were reported in three different ways on petitioners’ return as a separate depreciation expense deduction as a separate insurance expense deduction and as a separate vehicle deduction based on the standard mileage rate respondent correctly points out that the last of these deductions the deduction for vehicle expenses based on the standard rate may be used only in lieu of the first two see sec_1_274-5 income_tax regs revproc_2001_54 2001_2_cb_530 therefore we must determine which if any of these deductions are allowable the three cannot be allowed together sec_167 allows a deduction for a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income the basis on which a depreciation deduction is allowable with respect to any property under sec_167 is the adjusted_basis of the property determined under sec_1011 for the purpose of determining gain on the sale_or_other_disposition of the property see sec_167 mr goode testified that the claimed depreciation expense deduction of dollar_figure was calculated with reference to the previous year’s return which showed the same or a very similar amount we do not have the benefit of the previous year’s return nor do we have the benefit of any documentation or testimony that would establish the adjusted bases of the robco vehicles or the method_of_depreciation used in calculating depreciation with respect to those vehicles while we are satisfied that the robco vehicles are depreciable_property we cannot find any basis in this record for determining the amount of the depreciation expense therefore we will not allow any deduction for depreciation expense for the robco vehicles petitioners claimed a dollar_figure insurance expense deduction in connection with the robco vehicles a receipt for insurance coverage for the period date through date shows that the monthly cost of insurance for the robco van was dollar_figure the cost of insurance for the robco pickup truck is not shown on the date through date receipt but the receipt for a later period date through date shows the insurance cost for both the van and the pickup truck the cost of insuring the pickup truck was greater than the cost of insuring the van therefore we are confident that the cost of insurance on the pickup truck was at least dollar_figure per month in consequently we will allow an insurance expense deduction for robco vehicles of dollar_figure consisting of dollar_figure per vehicle per month in addition to depreciation and insurance expenses for robco vehicles petitioners claimed a dollar_figure deduction for car and truck expenses in the case of traveling expenses and certain other expenses such as entertainment gifts and expenses relating to the use of listed properties including passenger vehicles and other_property used as a means of transportation computers and cellular phones under sec_280f sec_274 imposes stringent substantiation requirements to document particularly the nature and amount of such expenses for such expenses substantiation of the amounts claimed by adequate_records or by other_sufficient_evidence corroborating the claimed expenses is required sec_274 sec_1_274-5t temporary income_tax regs supra to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date these substantiation requirements are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1 5t c temporary income_tax regs fed reg date mr goode testified that the claimed deduction for car and truck expenses was based on the standard mileage rate in lieu of substantiating the actual amount of an expenditure relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate established by the internal_revenue_service see sec_1_274-5 income_tax regs revproc_2001_54 supra use of the standard mileage rate establishes the amount deemed expended with respect to the business use of a passenger_automobile but it does not relieve a taxpayer of his burden of substantiating the other elements required by sec_274 and the regulations issued thereunder sec_1_274-5 income_tax regs petitioners introduced no evidence that would establish the number of miles the robco vehicles were driven there is nothing in the record that satisfies the substantiation requirements of sec_274 therefore we cannot allow the claimed deduction for car and truck expenses 2in any event petitioners would not have been entitled to claim the deduction for car and truck expenses in addition to the insurance expense deduction which we found is allowable finally petitioners claimed a dollar_figure deduction for the acquisition of power tools used in robco activities amounts paid to acquire machinery equipment and similar_property having a useful_life substantially beyond the taxable_year are capital expenditures and generally are not deductible sec_263 sec_1_263_a_-2 income_tax regs if the capital_expenditure is for property used in a trade_or_business or held_for_the_production_of_income the taxpayer may be allowed a deduction for depreciation under sec_167 see eg indopco inc v commissioner u s pincite alternatively the cost may be expensed pursuant to sec_179 if the requirements of that section are satisfied the cost may not be expensed however in the absence of an election sec_179 visin v commissioner tcmemo_2003_246 sec_1_179-5 income_tax regs furthermore sec_179 limits the amount of the deduction to the amount of taxable_income derived from the trade_or_business although a disallowed deduction may be carried over to later tax years sec_179 and b petitioners did not have taxable_income derived from robco activities in and they failed to make any election under sec_179 that being the case petitioners may 3the election would typically be made using part i election to expense certain tangible_property under sec_179 of form_4562 depreciation and amortization petitioners did not attach form_4562 to their return and did not otherwise make an election under sec_179 not expense the cost of robco’s power tools mr goode testified that dollar_figure the amount petitioners claimed as a deduction was his conservative estimate of the cost of several power tools robco acquired during which ranged in price from dollar_figure to dollar_figure in view of the nature of robco’s activities and because we find mr goode’s testimony in this regard credible we hold that petitioners expended dollar_figure for the acquisition of power tools in and are therefore entitled to an appropriate depreciation deduction with respect to that acquisition the parties shall determine the exact amount of the depreciation deduction to which petitioners are entitled in their rule_155_computations to reflect the foregoing decision will be entered for petitioners in docket no 4802-06s decision will be entered under rule in docket no 9978-05s
